Exhibit 10.1

 

FIFTH AMENDMENT AGREEMENT

 

This FIFTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 7th day of
October, 2011 among:

 

(a)                                  CINTAS CORPORATION NO. 2, a Nevada
corporation (“Borrower”);

 

(b)                                 the Lenders, as defined in the Credit
Agreement, as hereinafter defined;

 

(c)                                  KEYBANK NATIONAL ASSOCIATION, as joint lead
arranger and administrative agent for the Lenders under the Credit Agreement
(“Agent”);

 

(d)                                 J.P. MORGAN SECURITIES LLC (successor by
merger to Banc One Capital Markets, Inc.), as joint lead arranger under the
Credit Agreement;

 

(e)                                  JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, N.A.), as syndication agent under the Credit Agreement;

 

(f)                                    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as co-documentation agent under the Credit Agreement;

 

(g)                                 U.S. BANK NATIONAL ASSOCIATION, as
co-documentation agent under the Credit Agreement; and

 

(h)                                 FIFTH THIRD BANK, as co-documentation agent
under the Credit Agreement.

 

WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of May 28, 2004, that provides, among other things, for
loans and letters of credit aggregating Three Hundred Million Dollars
($300,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);

 

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;

 

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Agent and the Lenders agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Amendment to Definitions in the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended to delete the
definitions of “Applicable Facility Fee Rate”, “Applicable Margin” and
“Commitment Period” therefrom and to insert in place thereof, respectively, the
following:

 

“Applicable Facility Fee Rate” shall mean:

 

(a)                                  for any date prior to the Fifth Amendment
Effective Date, the Applicable Facility Fee Rate in effect prior to the Fifth
Amendment Effective Date;

 

(b)                                 effective on the Fifth Amendment Effective
Date until the first Margin Adjustment Date after the Fifth Amendment Effective
Date, twelve and one-half (12.50) basis points; and

 

(c)                                  commencing on the first Margin Adjustment
Date after the Fifth Amendment Effective Date and on each Margin Adjustment Date
thereafter, the number of basis points set forth in the following matrix, based
upon the S&P Rating or the Moody’s Rating in effect at such time:

 

Level

 

S&P Rating

 

Moody’s Rating

 

Applicable Basis Points for
the Facility Fee

 

1

 

A+ or higher

 

A1 or higher

 

8.00

 

2

 

A

 

A2

 

10.00

 

3

 

A-

 

A3

 

12.50

 

4

 

BBB+

 

Baa1

 

15.00

 

5

 

BBB

 

Baa2

 

17.50

 

6

 

less than BBB

 

less than Baa2

 

25.00

 

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Facility Fee Rate shall be based upon the higher of the applicable S&P Rating
and Moody’s Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any
time be at different Levels in the above chart, and such difference is two
Levels or more, then the Applicable Facility Fee Rate shall be based upon the
Level immediately below the Level determined based on the higher of the S&P
Rating and the Moody’s Rating, (iii) if only one of the two ratings (S&P Rating
or Moody’s Rating) shall exist, then the existing rating shall determine the
Level of the Applicable Facility Fee Rate, and (iv) if neither the S&P Rating
nor the Moody’s Rating shall exist, then the Applicable Facility Fee Rate shall
be set at Level 6.  Changes to the Applicable Facility Fee Rate shall be
immediately effective on each Margin Adjustment Date.  The above matrix does not
modify or waive, in any respect, the rights of Agent and

 

2

--------------------------------------------------------------------------------


 

the Lenders to charge the Default Rate, or the rights and remedies of Agent and
the Lenders pursuant to Articles VII and VIII hereof.

 

“Applicable Margin” shall mean:

 

(a)                                  for any date prior to the Fifth Amendment
Effective Date, the Applicable Margin in effect prior to the Fifth Amendment
Effective Date;

 

(b)                                 effective on the Fifth Amendment Effective
Date until the first Margin Adjustment Date after the Fifth Amendment Effective
Date, eighty-seven and one-half (87.50) basis points for Eurodollar Loans; and

 

(c)                                  commencing on the first Margin Adjustment
Date after the Fifth Amendment Effective Date and on each Margin Adjustment Date
thereafter, the number of basis points set forth in the following matrix, based
upon the S&P Rating or the Moody’s Rating in effect at such time:

 

Level

 

S&P Rating

 

Moody’s Rating

 

Applicable Basis Points for
Eurodollar Loans

 

1

 

A+ or higher

 

A1 or higher

 

67.00

 

2

 

A

 

A2

 

77.50

 

3

 

A-

 

A3

 

87.50

 

4

 

BBB+

 

Baa1

 

97.50

 

5

 

BBB

 

Baa2

 

107.50

 

6

 

less than BBB

 

less than Baa2

 

125.00

 

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Margin shall be based upon the higher of the applicable S&P Rating and Moody’s
Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any time be at
different Levels in the above chart, and such difference is two Levels or more,
then the Applicable Margin shall be based upon the Level immediately below the
Level determined based on the higher of the S&P Rating and the Moody’s Rating,
(iii) if only one of the two ratings (S&P Rating or Moody’s Rating) shall exist,
then the existing rating shall determine the Level of the Applicable Margin, and
(iv) if neither the S&P Rating nor the Moody’s Rating shall exist, then the
Applicable Margin shall be set at Level 6.  Changes to the Applicable Margin
shall be immediately effective on each Margin Adjustment Date.  The above matrix
does not modify or waive, in any respect, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VII and VIII hereof.

 

3

--------------------------------------------------------------------------------


 

“Commitment Period” shall mean the period from the Closing Date to October 6,
2016 or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.

 

2.                                       Additions to Definitions in the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended to add the
following new definitions thereto:

 

“Consolidated EBITDA” shall mean, for any period, as determined on a
Consolidated basis, Consolidated EBIT plus the amount deducted in determining
Consolidated Net Earnings in respect of Consolidated Depreciation and
Amortization Charges.

 

“Consolidated Depreciation and Amortization Charges” shall mean, for any period,
the aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined on a Consolidated basis.

 

“Fifth Amendment Effective Date” means October 7, 2011.

 

“Leverage Ratio” shall mean, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (for the most recently completed fiscal
quarter of Parent); to (b) Consolidated EBITDA (for the most recently completed
four fiscal quarters of Parent).

 

3.                                       Amendment to Financial Covenants. 
Section 5.7 of the Credit Agreement is hereby amended to delete subsection
(a) therefrom and to insert in place thereof the following:

 

(a)                                  Leverage Ratio.  The Companies shall not
suffer or permit at any time the Leverage Ratio to exceed 3.50 to 1.00.

 

4.                                       Closing Deliveries.  Concurrently with
the execution of this Amendment, Borrower shall:

 

(a)                                  execute and deliver to Agent, for its sole
benefit, the Fifth Amendment Agent Fee Letter, and pay to Agent the fees stated
therein;

 

(b)                                 execute and deliver to Agent, for the pro
rata benefit of the Lenders, the Fifth Amendment Closing Fee Letter, and pay to
Agent the fees stated therein;

 

(c)                                  cause each Guarantor of Payment to execute
the attached Guarantor Acknowledgement and Agreement; and

 

(d)                                 pay all legal fees and expenses of Agent in
connection with this Amendment and any other Loan Documents.

 

4

--------------------------------------------------------------------------------


 

5.                                       Representations and Warranties. 
Borrower hereby represents and warrants to Agent and the Lenders that
(a) Borrower has the legal power and authority to execute and deliver this
Amendment; (b) the officers executing this Amendment have been duly authorized
to execute and deliver the same and bind Borrower with respect to the provisions
hereof; (c) the execution and delivery hereof by Borrower and the performance
and observance by Borrower of the provisions hereof do not violate or conflict
with the Organizational Documents of Borrower or any law applicable to Borrower
or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against
Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the Fifth Amendment Effective Date as if
made on the Fifth Amendment Effective Date, except to the extent that any such
representation or warranty expressly states that it relates to an earlier date
(in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) Borrower is not aware of any
claim or offset against, or defense or counterclaim to, Borrower’s obligations
or liabilities under the Credit Agreement or any Related Writing; and (g) this
Amendment constitutes a valid and binding obligation of Borrower in every
respect, enforceable in accordance with its terms, except as enforcement may be
limited by bankruptcy or insolvency laws or similar laws affecting the rights of
creditors generally or by general principles of equity.

 

6.                                       Waiver and Release.  Borrower, by
signing below, hereby waives and releases Agent, and each of the Lenders, and
their respective directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims
arising out of, or relating to, the Credit Agreement and the other Loan
Documents of which Borrower is aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

 

7.                                       References to Credit Agreement and
Ratification.  Each reference to the Credit Agreement that is made in the Credit
Agreement or any other Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Loan Document.

 

8.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

9.                                       Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

10.                                 Severability.  Any term or provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder

 

5

--------------------------------------------------------------------------------


 

of this Amendment and the effect thereof shall be confined to the term or
provision so held to be invalid or unenforceable.

 

11.                                 Governing Law.  The rights and obligations
of all parties hereto shall be governed by the laws of the State of Ohio,
without regard to principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

 

CINTAS CORPORATION NO. 2

 

 

 

By:

/s/ J. Michael Hansen

 

 

J. Michael Hansen,

 

 

Vice President & Treasurer

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

as Agent and as a Lender

 

 

 

By:

/s/ Brian Fox

 

 

Brian Fox

 

 

Vice President

 

Signature Page 1 of 8 to

Fifth Amendment Agreement

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as Syndication Agent and as a Lender

 

 

 

By:

/s/ Lisa Whatley

 

Name:

Lisa Whatley

 

Title:

Senior Vice President

 

Signature Page 2 of 8 to

Fifth Amendment Agreement

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD.

 

as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/ Victor Pierzchalski

 

Name:

Victor Pierzchalski

 

Title:

Authorized Signatory

 

Signature Page 3 of 8 to

Fifth Amendment Agreement

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/ Kenneth R. Fieler

 

Name:

Kenneth R. Fieler

 

Title:

Vice President

 

Signature Page 4 of 8 to

Fifth Amendment Agreement

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/ Megan S. Szewc

 

Name:

Megan S. Szewc

 

Title:

Vice President

 

Signature Page 5 of 8 to

Fifth Amendment Agreement

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ C. Joseph Richardson

 

Name:

C. Joseph Richardson

 

Title:

Senior Vice President

 

Signature Page 6 of 8 to

Fifth Amendment Agreement

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

By:

/s/ Thiplada Siddiqui

 

Name:

Thiplada Siddiqui

 

Title:

Vice President

 

Signature Page 7 of 8 to

Fifth Amendment Agreement

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

By:

/s/ Jeffrey P. Sullivan

 

Name:

Jeffrey P. Sullivan

 

Title:

Vice President

 

Signature Page 8 of 8 to

Fifth Amendment Agreement

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned consent and agree to and acknowledge the terms of the foregoing
Fifth Amendment Agreement dated as of October 7, 2011.  The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.

 

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent arising out of, or relating to, the
Credit Agreement and the other Loan Documents, of which the undersigned are
aware or should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

 

JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

CINTAS CORPORATION

 

CINTAS CORPORATION NO. 3

 

 

 

By:

/s/ J. Michael Hansen

 

By:

/s/ J. Michael Hansen

Name:

J. Michael Hansen

 

Name:

J. Michael Hansen

Title:

Vice President & Treasurer

 

Title:

Vice President & Treasurer

 

 

 

CINTAS CORP. NO. 8, INC.

 

CINTAS — RUS, L.P.

 

 

By: Cintas Corp. No. 8, Inc., its general

 

 

partner

 

 

 

By:

/s/ J. Michael Hansen

 

By:

/s/ J. Michael Hansen

Name:

J. Michael Hansen

 

Name:

J. Michael Hansen

Title:

Vice President & Treasurer

 

Title:

Vice President & Treasurer

 

 

 

CINTAS CORP. NO. 15, INC.

 

 

 

 

 

By:

/s/ J. Michael Hansen

 

 

Name:

J. Michael Hansen

 

 

Title:

Vice President & Treasurer

 

 

 

Signature Page to

Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------